internal_revenue_service number release date index number ---------------------------------- --------------------------------- ----------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b03 plr-121286-04 date date ------------------------------------- --------------------------- x ------------------------------------------------- country a -------------------------------------------------- d1 dear ----------------- -------------------------- ------------------------------------ this letter responds to your letter dated date requesting a ruling under ' and of the procedure and administration regulations that x be granted an extension of time to make an election to be treated as a disregarded_entity under ' facts according to the information submitted x was formed as a public limited_liability_company under the laws of country x’s sole shareholder a acquired all outstanding shares of x on d1 and intended x to be treated as a disregarded_entity for federal_income_tax purposes effective no later than d1 however a inadvertently failed to timely file a form_8832 entity classification election law and analysis sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under and sec_301_7701-3 provides that a business_entity that is not classified as a corporation under ' b or an eligible_entity can elect its classification for federal tax purposes as provided in ' plr-121286-04 sec_301_7701-3 provides that except as provided in ' b unless the entity elects otherwise a foreign eligible_entity is a partnership if it has two or more members and at least one member does not have limited_liability an association if all members have limited_liability or disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in ' b by filing a form_8832 with the service_center designated on the form_8832 sec_301_7701-3 provides that an election made under ' c i will be effective on the date specified by the entity on form_8832 or on the date filed if no date is specified on the election form the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 provides that the regulations under sec_301_9100-2 and sec_301_9100-3 provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under this section sec_301_9100-1 further provides that sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that subject_to sec_301_9100-3 sec_301_9100-3 provides that requests for relief subject_to ' will be granted when the taxpayer provides evidence including affidavits described in ' e to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within sec_301_9100-3 provides that a taxpayer will not be considered to have sec_301_9100-3 provides that a taxpayer is deemed not to have acted plr-121286-04 the meaning of c of the income_tax regulations ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief conclusion based solely on the facts submitted and the representations made we conclude that the requirements of and have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election under ' to be treated as disregarded_entity for federal tax purposes effective d1 x should make the election by filing a properly executed form_8832 and attaching a copy of this letter to the election a copy is enclosed for that purpose this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely s heather c maloy associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
